DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 4, 6-8, and 16-17 are amended, claims 18-28 are cancelled, and claim 29 is new and considered for the first time leaving claims 1-17 and 29 pending in the current application and examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 
The broadest reasonable interpretation of claim 1 covers all possible acidic conditions including all acids at all possible concentrations.  The specification does not provide direction on how to determine which acidic conditions will result in a bulk porous structure with eutectic microstructure.  
At the time of filing, the state of the art was such that high entropy alloys and how to form them are known and etching to highlight microstructure for observation via SEM is also understood.  Thus, the disclosed invocation of creating an acidic condition and direction to use “dilute” aqua regia to thereby create a bulk porous structure does not bear a reasonable 


Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16 and 17 have been amended such that the temperature range for the etching solution, time for application of the etching solution, as well as the time for the rinsing in claim 17 all have had “about” added to these amounts. There is not support in the specification for this amendment. While about is used in conjunction with density as well as the contact angle for water in the specification, about is not used in relation to either of these claimed amounts and as such would constitute expanding the scope of these ranges beyond what was originally disclosed in the specification. Further, as noted in the 112(b) rejection below, there is no statement in the specification concerning what is meant by the scope of about and how this 

Claims 8, 16-17 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "approximately" in claims 8 and 29 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While this is mentioned on pg. 4, lines 10-11 and pg. 7, lines 1-7, there is no standard provided for determining the scope of what the meaning of the term approximately is in this situation. The singular example given is an atomic ratio of 1:1:1:1:0.48. A 50% difference from the standard atomic ratio does not appear to be within the scope of the traditional meaning of approximately and if that were encompassed within the definition of approximately, it is unclear where the bounds of the term would end without proper guidance in the specification. 
It should be noted that while applicant has support for an atomic ratio of 1:1:1:1:0.48, it is not clear that applicant has support for “equal atomic ratios” in the specification. Care should be taken in amending to cure this issue and it should be explained where support for any amendment is found in the originally filed specification.  

Claims 16 and 17 recites the limitation “about” in conjunction with the temperature and time used for acid etching. There is no statement in the specification concerning what is meant by the scope of about and how this modifies the temperature and times associated with these . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0031769 A1 of Yeh in view of CN104674103B (with provided English translation) of He.
As to claims 1, 3-7, 9 and 12, Yeh discloses a high-temperature resistant alloy incorporating five to seven principal elements, which include Co, Cr, Fe, and Ni, plus one, or a combination of Al, Mo, and Ti (Yeh, abstract). Yeh discloses where Nb is one of the added elements (Yeh, claim 1). Yeh discloses that the alloy can be cast by conventional methods for example vacuum arc melting (Yeh, paragraph [0008]). Yeh discloses after vacuum arc melting, the samples are forged, followed by homogenization and water quenching (Yeh, Fig 1; see also paragraph [0023]). Yeh discloses the specimen to be analyzed was cut with a diamond cutter (Yeh, paragraph [0018]). Yeh discloses where the polished specimen was then etched using aqua regia (HNO3+3HCl) in order to facilitate observation of the microstructure (Yeh, paragraph [0018]).
However, Yeh does not explicitly disclose where the alloy is drop casted into a cooled mold.
He teaches that the high-entropy alloy is made by placing a molten master alloy ingot in a water-cooled copper crucible, and a copper mold casting system is placed under the crucible (He, claim 3, step 3). He teaches that the mother alloy ingot is melted by an arc, and the crucible is turned over when the mother alloy ingot is completely melted, and the alloy liquid is poured into the mold (He, claim 3, step 3; by pouring into the mold, this meets the limitation 
Since Yeh already discloses arc melting, a person of ordinary skill would naturally look to the art for methods to carry out said arc melting. As Yeh and He both relate to methods of high-entropy alloy perpetration, it would have been obvious to one of ordinary skill in the art at the time of filing to add a cooled copper mold casting system and pouring the arc melted alloy into the mold as taught by He into the method of arc melting a high entropy alloy disclosed in Yeh, thereby combining prior art elements according to known methods to yield predictable results as Yeh already discloses arc melting the components to form a high entropy alloy and He discloses the further steps that are commonly involved in the process once the elements are molten (See MPEP 2143(I)(A). 

As to claims 8 and 29, it is not clear what is meant by approximately equal atomic ratios, see 112(b) rejection above. For the purposes of applying prior art, Yeh’s disclosure of Co1.5CrFeNi1.5Al0.5 will be interpreted as meeting the claim limitations as they are all “approximately” equal atomic ratios.

As to claim 10, Yeh discloses an alloy with the formula (Co, Cr, Fe, Ni)xMyNz, where wherein the elemental contents of Co and Ni are each 20 to 35 atomic percent, and the elemental contents of Cr and Fe are each 12.5 to 20 atomic percent; 5≦y≦25 atomic percent, wherein M is one, or a combination of Al, Mo, and Ti; and 0<z≦10 atomic percent, wherein N is one, or a combination of Ag, B, C, Cu, Mn, Nb, Ta, Si, V, W, Y, and Zr (Yeh, claim 1).
These all overlap the claimed amounts or in the case of Nb are close.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges would be obvious in light of the disclosed ranges in Yeh. 

As to claim 11, Yeh discloses that all of the raw elemental materials have a purity of greater than 99%. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus there is a prima facie case that the currently claimed purity would be obvious in light of Yeh as the purity disclosed in Yeh is extremely close to the claimed purity level.

As to claim 13, Yeh does not explicitly disclose where the alloy is arc melted within an argon atmosphere with a pressure less than 8x10-4 Pa.
However, He teaches carrying out arc melting in a high-purity argon gas atmosphere where the working chamber is evacuated to 5-7×10-4 Pa (He, claim 3, Step 3).
As Yeh and He both relate to methods of high-entropy alloy perpetration, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a step of carrying out arc melting in a high-purity argon gas atmosphere where the working chamber is evacuated to 5-7×10-4 Pa as taught by He into the method of making a high entropy alloy disclosed in Yeh, 

As to claim 14, He discloses that the mold is cooled to room temperature (He, claim 3, step 3). As the working chamber has already been evacuated to 5-7×10-4 Pa (He, claim 3, Step 3), this cooling is taking place at this pressure with an argon atmosphere as well. 

As to claim 15, Yeh discloses that the forged specimens were placed in a furnace under ambient atmosphere and homogenized at 1100° C. for 24 hours (Yeh, paragraph [0023]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh and He as applied to claims 1 and 3-15  above, and further in view of US 2017/0209922 of Kato.
As to claim 2, while He discloses that the mold is cooled to room temperature ((He, claim 3, step 3), neither Yeh nor He discloses where the bulk alloy is rotatably cooled.
Kato relates to an alloy structure which contains Fe and at least four elements where each of the elements is in an atomic concentration range of 5 at% or more by 30 at% or less (Kato, abstract). Kato teaches that in a method of forming a alloy powder a melt spinning method in which the molten metal of the alloy is caused to flow down onto a rotating roll so as to be solidified can be used to cool the alloy (Kato, paragraph [0038[), meeting the limitation of rotatably cooling.
As Kato, Yeh and He all relate to methods of making a high entropy alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of melt spinning as disclosed by Kato into the method of forming a high entropy alloy as disclosed by Yeh and He as this constitutes combining prior art elements according to known methods to achieve predictable results as the elements are all disclosed in .
Allowable Subject Matter
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the claims is Yeh and US 2017/0218480 A1 of Park. 
As noted above, Yeh discloses a high-temperature resistant alloy incorporating five to seven principal elements, which include Co, Cr, Fe, and Ni, plus one, or a combination of Al, Mo, and Ti (Yeh, abstract). Yeh also discloses etching the produced specimen with aqua regia, (Yeh, paragraph [0018]). However, Yeh does not disclose or suggest where the finished product is immersed in aqua regia at 50 to 100 °C for at least about 2 hours. As such the claims are free from the art. 
Park discloses using 5 element HEAs such as Fe-Ni-Co-Cr-Mn (Park, paragraph [0073]; see also table 2, Example 3). Park discloses exposing the high entropy alloy to an electrochemical dealloying process using nitric acid (Park, claim 13; thereby meeting the claim limitation of subjecting the bulk alloy to an acidic condition). However, Park does not disclose where the bulk alloy has a eutectic microstructure. As such, the claims are free from the art. 
While Park teaches a dealloying process on high entropy alloys using nitric acid for four hours, Park does not teach or suggest using aqua regia, nor does it teach or suggest applying this process to a high entropy alloy with a eutectic microstructure. As Park and Yeh relate to different microstructures, the dealloying process would remove different parts of the structure and this would not be obvious or predictable to a person of ordinary skill. As such a person of . 

Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. 
Applicant’s amendments to claims 7 and 13 have cured the typographical errors and the objections are withdrawn.

With respect to the 112(a) rejection of claims 1-17, applicant argues that the rewording of claim 1 to clarify that the bulk alloy is acid etched with an etching solution (Applicant’s remarks, pg. 6, 2nd paragraph in 112 Enablement section). Applicant argues that Examiner has misinterpreted the claims and that the acidic conditions are performed on a bulk alloy which is already of eutectic microstructure and thus it is not necessary to determine which acidic conditions result in a “bulk porous structure with eutectic microstructure” (Applicant’s remarks, pg. 6, 1st paragraph in 112 Enablement section).
However, this framing leaves out the key portion of the structure that the acid is forming, namely that this is a porous structure. Applicant only provides direction on forming this porous structure with reference to Aqua Regia. There is no teaching on the types of acids and conditions that would produce this structure, a person of ordinary skill would have to experiment with innumerable different acids at all ranges of concentrations to determine which acids or combinations of acids would carry out the forming of the bulk porous structure. As such, this step lacks enablement. 
nd paragraph in 112 Enablement section). Applicant argues that when etching a new material, one of ordinary skill will run a simple dilution study before commencing a full etching process and thus this does not constitute undue experimentation (Applicant’s remarks, pg. 6-7, 3rd paragraph in 112 Enablement section).
However, this does not address the key issue, the use of acid for forming the claimed porous structure. While etching is known in the art, the formation of this porous structure via specific acidic conditions would necessitate undue experimentation by a person of ordinary skill to achieve this claimed structure. However, applicant’s clarifications to claims 1 and 16 have clarified the process with respect to claim 16 and the method of etching in Aqua Regia at 50 to 100 degrees Celsius for at least 2 hours is enabled.

With respect to the 112(b) rejection of claim 2, it is agreed that applicant’s amendments to claims 1 and 2 have cured the previous issues and the rejection is withdrawn. 

With respect to the 112(b) rejection of claims 5-7 and 17, applicant’s amendments have cured the antecedent basis issues and the rejections are withdrawn. 

With respect to the 112(b) rejection of claim 8, applicant argues that that amendments to limit the elements which are in approximately equal atomic ratios cures the indefiniteness issue (Applicant’s remarks, pg. 8, first full paragraph). 
However, the indefiniteness issue was not a result of the elements included in the limitation, but the lack of explanation as to the scope of approximately. The singular example given in the specification is an atomic ratio of 1:1:1:1:0.48 but it is not clear how that 50% difference between the low and high amounts can fit within any traditional meaning of 

With respect to the 112(b) rejection of claim 16 concerning the use of “dilute” with respect to Aqua Regia, applicant argues that dilute simply means water or other solvent is present and is not a relative term (Applicant’s remarks, pg. 8, 2nd full paragraph).
However, as dilute has been deleted from claim 16, this issue is moot and the rejection is withdrawn.
Applicant’s arguments, see pg. 8, first paragraph of Rejections based on Prior Art section, filed November 23, 2021, with respect to claims 1 and 12 over Park in view of He have been fully considered and are persuasive. It is agreed that Park, by disclosing a structure with two melting points does not disclose an eutectic microstructure. The 103 rejection of August 25, 2021 has been withdrawn. 

	With respect to the 103 rejection over Yeh in view of He, applicant argues that Yeh is significantly different from the claims as the etching in describes with Aqua Regia is to facilitate the observation of a microstructure (Applicant’s remarks, pg. 11, last full paragraph; see also pg. 12, first full paragraph). 
	However, as noted above, Yeh discloses the claimed method steps and thus would be forming a porous microstructure. As such, Yeh meets the method claim limitations.
	Applicant argues that the majority of Yeh’s hardness values are significantly higher than the present invention and the surface are to volume ratio would necessarily be much lower (Applicant’s remarks, pg. 11, last full paragraph). Applicant argues that Yeh intends to keep the FCC structure while the present invention etches it away so the intent and goals of Yeh are opposite the present invention (Applicant’s remarks, pg. 11, last full paragraph). 


	Applicant argues that Yeh also adds Al, Mo and Ti which are incompatible with the present invention (Applicant’s remarks, pg. 11 last paragraph through pg. 12 first paragraph). 
	However, claim 1 merely recites that five or more elements are arc melted. This claim language is open to other method steps as well as other elemental additions. As such, the inclusion of other elements is within the scope of the instant claims and does not distinguish over Yeh.

	Finally, applicant argues that the rejections of claims 8, 10 and 18 based on Yeh describes ratios of raw materials where Co and Ni are 1.5 times greater than Cr and Fe and these are not approximately equal atomic ratios (Applicant’s remarks, pg. 12, 3rd full paragraph). 
	However, as noted above, the use of approximately renders the claims indefinite. As such, art has been applied to the claims in the closest manner practicable and given the only guidance in the specification indicates that these ratios may be “approximately” equal, the art has been applied as such. 
	As these arguments do not overcome the rejections, the rejections over Yeh in view of He are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733